Citation Nr: 0000286	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of fracture of the left radius and ulna.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of injury to the proximal forearm (muscle group 
VIII) with residual fatigue weakness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active air service from March 1975 to April 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for numbness of the hands and feet, 
as well as service connection for a dental condition due to 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  In the March 1996 rating decision, the RO granted 
service connection for residuals of fracture of the left 
radius and ulna and assigned an initial noncompensable 
rating, effective April 1, 1995.  The veteran perfected an 
appeal of the RO decision, including the initial rating 
assigned by the RO for residuals of fractures of the radius 
and ulna.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The Board in November 1997 denied service connection for 
numbness of the hands and feet and granted service connection 
for missing teeth numbers 9, 10, 11, 12, and 23 due to dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  The issue of an initial compensable rating for 
residuals of fracture of the left radius and ulna was 
remanded to the RO for additional development of the 
evidence.  

While the matter was in remand status, by July 1999 rating 
decision, the RO continued the noncompensable rating for 
residuals of fracture of the left radius and ulna, but 
determined that a separate 10 percent initial rating for 
residuals of injury to the proximal forearm (muscle group 
VIII) with residual fatigue weakness was warranted from April 
1, 1995, the effective date of the original grant of service 
connection.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


FINDINGS OF FACT

1.  The objective medical evidence of record shows no 
impairment of the left radius or ulna, including no 
indication of malunion or loss of bone substance or 
deformity.

2.  The residuals of the veteran's service-connected left 
forearm injury include weakness and pain on repetitive use 
resulting in moderate functional impairment.

3.  The veteran has surgical scars from in-service open 
reduction and internal fixation of the left forearm; 
objective medical evidence shows the scars are tender.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the left radius and ulna have not been met since 
April 1, 1995, the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Codes 5211 and 5212 (1999).

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of injury to the proximal forearm (muscle group 
VIII) with residual fatigue weakness have not been met since 
April 1, 1995, the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.14, 4.73, Diagnostic Code 5308 
(1999).

3.  The criteria for assignment of a separate 10 percent 
initial disability rating (but no higher) for tender scars of 
the left forearm have been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.25, and 4.118, Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded; thus, VA has a duty to assist in the development of 
facts pertinent to the claim.  38 U.S.C.A. 5107(a).  
Consistent with such duty, the Board remanded this matter in 
November 1997 for additional development of the evidence.  
The record reveals that the development requested by the 
Board's remand has been completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Moreover, as the veteran has not 
identified any outstanding, relevant evidence which may 
support her claim, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance in developing the facts pertinent to 
her claim is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records show that in July 1987, 
she sustained severe injuries in an automobile accident, 
including left radial and ulnar fractures.  She underwent 
open reduction and internal fixation and on discharge from 
the hospital, the fracture was noted to be healing.  She 
reportedly did well until about January 1994 when she began 
to experience a dull ache around the wrist and along the 
radius and ulna, which increased with use.  The assessment 
was status post open radius and ulna fracture status post 
plate and screw placement with pain probably secondary to 
plates rubbing.  In April 1994, she had surgical removal of 
the hardware from her left forearm.  Her post-operative 
course was unremarkable, and in July 1994, she had good range 
of motion and well-healed wounds. 

Following her separation from service, in April 1995, the 
veteran filed claims of service connection for numerous 
disabilities, including residuals of a fracture of the left 
radius and ulna.  In connection with her claims, she was 
afforded a series of VA medical examinations in May and June 
1995.  

On VA orthopedic examination in May 1995, she reported that 
sustaining left forearm fracture in a July 1987 motor vehicle 
accident which was treated with open reduction and internal 
fixation.  She stated the hardware was removed in 1994.  On 
physical examination, the left forearm showed well-healed 
incisions over the ulna and anterior radius.  There was no 
forearm atrophy and she had full range of motion of the elbow 
and the left wrist.  X-ray examination of the left forearm, 
multiple screw holes were observed; anatomic alignment was 
restored.  The diagnostic impressions included history of 
fracture of the left forearm, status post open reduction and 
internal fixation with subsequent hardware removal.

On VA neurological examination in May 1995, the veteran 
reported that since her July 1987 car accident, she had some 
cold sensation in her fingers and toes with occasional 
tingling.  Motor examination was normal, and the reflexes in 
her arms were mildly brisk, but symmetric.  Sensory testing 
was normal throughout to touch, cold, pin and vibratory 
sense.  Tinel's sign was negative over both wrists.  The 
examiner indicated that he could find no neurological 
abnormality, although he speculated that carpal tunnel 
syndrome could account for her nonspecific complaints of 
coldness and numbness.  

On VA examination in June 1995, the veteran reported tingling 
and numbness in the fingers since July 1987; she denied 
weakness of grip or the tendency to drop objects.  She stated 
that she also noticed some tingling in the lower extremities.  
On examination, there was no wasting of the hand muscles and 
the scars were well healed.  Sensory examination was normal.  
Nerve conduction studies were performed to rule out possible 
carpal tunnel syndrome.  The results of these studies were 
normal with no evidence of carpal tunnel syndrome or 
peripheral neuropathy.  

By March 1996 rating decision, the RO granted service 
connection for residuals of fracture of the left radius and 
ulna and assigned an initial noncompensable rating, pursuant 
to Diagnostic Codes 5299-5211, pertaining to impairment of 
the ulna.

The veteran disagreed with the RO determination, stating that 
an increased rating was warranted based on her symptoms of 
left arm pain.  

On September 1996 VA neurological examination, she reported 
that in July 1987 she sustained multiple injuries in an 
automobile accident, including a closed head injury, pelvic 
fracture, and facial trauma.  She stated she also experienced 
back pain and numbness in her hands and feet.  The examiner 
noted that previous examination, including nerve conduction 
studies, had been unremarkable.  Then current motor and 
sensory examinations were likewise normal; reflexes were +2 
in the arms, knees and ankles and cerebellar and gait were 
normal.  The examiner's impression was normal neurologic 
examination; he stated that the veteran had nonspecific 
paresthesias in her arms and hands of unclear etiology.  

On VA medical examination in October 1996, the veteran 
reported that she had sustained multiple fractures, including 
of the left upper extremity, in an automobile accident in 
service.  Since then, she indicated she had intermittent 
numbness in a nonspecific pattern of both upper and lower 
extremities.  She was unable to identify any factors that 
were associated with increased numbness with the exception of 
increased muscle pain in the shoulders.  On examination, the 
veteran had full range of motion of the upper and lower 
extremities with no edema.  Motor strength was 5/5 throughout 
with normal bulk and tone.  Sensation was intact to light 
touch and pinprick.  There was full range of motion of the 
cervical spine with no trigger points.  Nerve conduction 
studies were normal and magnetic resonance imaging (MRI) of 
the lumbar spine was essentially unremarkable.  The 
impression was lower extremity paresthesias with 
nondermatomal pattern of unknown etiology.

In November 1997, the Board remanded the matter for 
additional development of the evidence, to include obtaining 
an additional VA orthopedic examination.  Pursuant to that 
remand, the RO contacted the veteran and asked her to 
identify the names and addresses of all medical care 
providers who had treated her for residuals of fractures of 
the radius and ulna.  She did not respond.

Also pursuant to the Board's remand, a VA orthopedic 
examination was conducted in August 1998.  The veteran 
reported that she was right handed and worked on a computer 
most of the time.  She stated that she had pain and weakness 
in her left forearm, particularly while keyboarding.  She 
also reported morning stiffness, pain with weather changes, 
and sensitivity to coolness, particularly to the skin around 
the scars from her surgical procedures.  She stated she 
noticed tenderness to the scars, particularly the one on the 
ulnar aspect of her forearm.  She also stated that rapid 
pronosupination of her forearm caused pain.  On physical 
examination, the veteran's left forearm demonstrated about 11/2 
centimeters of atrophy at the mid-forearm, compared to the 
dominant right.  She had full range of motion of the 
shoulder, elbow and wrist.  There was a mild click noted on 
the ulnar aspect of her wrist with pronosupination.  
Pronation and supination were 80 degrees in each direction.  
Dorsiflexion of the left wrist was 80 degrees, palmar flexion 
was 80 degrees, and elbow range of motion was from 0-135 
degrees.  Grip strength was 80 pounds on the right and 50 
pounds on the left.  With grip strength repeated after three 
examinations, on the left, grip strength fell off fairly 
rapidly.  X-ray examination showed a healed fracture of both 
bones of the left forearm with evidence of a segmental type 
injury to the radius and evidence of previous screw 
placement.  Screw holes were noted to have filled in nicely 
and the diaphyseal dimensions had returned to normal.  The 
diagnoses were healed fractures of the left radial and ulnar 
shafts, post operative open reduction and internal fixation 
and subsequent hardware removal (plate and screws) left 
forearm, and injury to the left proximal forearm muscle group 
on the extensor surface with residual fatigue weakness.  The 
examiner concluded that the veteran's "main problem" was 
not the fractures which had healed uneventfully, or the 
surgical repair of these fractures which was "performed 
perfectly."  Rather, he indicated that her main complaint 
was weakness and pain with repetitive use due to residual 
muscle injury caused not only by the open fracture but by two 
subsequent surgeries.  He indicated that this mainly affected 
the extensor origin muscles in the wrist, but also had some 
impact on the brachioradialis.  He estimated that she had a 
25% structural injury to the muscles of the left forearm, 
compared with the right, and noted that her symptoms would 
likely increase with age, but present residual impact on 
overall function was moderate.

Based on the results of VA orthopedic examination, by July 
1999 rating decision, the RO assigned a separate 10 percent 
rating under Code 5308 for residuals of injury to the 
proximal forearm (muscle group VIII) with residual fatigue 
weakness, effective April 1, 1995.  The noncompensable 
initial rating for residuals of fracture of the left radius 
and ulna under Code 5299-5211 was continued.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  
Esteban, 6 Vet. App. at 261.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26.

The orthopedic aspect of the veteran's residuals of fracture 
of the left radius and ulna has been rated by the RO under 
Diagnostic Code 5211, pertaining to impairment of the ulna.  
Under those criteria, impairment of the ulna manifested by 
malunion with bad alignment is rated 10 percent disabling.  A 
20 percent rating is assigned where there is nonunion of the 
lower half of the ulna.  Impairment of the ulna manifested by 
nonunion of the upper half, with false movement, but without 
loss of bone substance or deformity, is also rated 20 percent 
disabling on the minor side.  Where there is nonunion of the 
upper half, with false movement, and with loss of bone 
substance (1 inch or more) and marked deformity, a rating of 
30 percent is assigned for the minor side.

In addition, Diagnostic Code 5212 pertains to impairment of 
the radius, and provides a 10 percent rating for malunion of 
the radius with bad alignment.  A 20 percent rating is 
assigned where there is nonunion of the upper half of the 
radius.  

The muscle injury aspect of the veteran's disability (injury 
to the proximal forearm, muscle group VIII, with residual 
fatigue weakness) has been rated by the RO under Diagnostic 
Code 5308.  Muscle injuries of the forearm and hands are 
rated under Diagnostic Codes 5307 through 5309.  Diagnostic 
Code 5308 rates the disabilities of Muscle Group VIII, 
muscles arising mainly from external condyle of humerus, 
extensors of carpus, fingers, and thumb, and supinator, which 
affect the extension of wrist, fingers, and thumb and 
abduction of thumb.  See 38 C.F.R. § 4.73.

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of her 
claim under the criteria that is to her advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). In this case, the Board 
finds that the changes did not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of relevant Diagnostic Codes unchanged.  

Pertinent criteria provide a 10 percent rating for moderate 
injury to Muscle Group VIII of the upper extremity.  A 20 
percent evaluation requires moderately severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5308.

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of relatively 
short track by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate a relatively short track through the 
muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), effective prior 
to July 3, 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fascia or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  38 C.F.R. § 4.56(c), 
effective prior to July 3, 1997.

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or other evidence of inservice 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lower threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2), effective July 3, 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3), effective July 3, 1997.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the clinical findings 
presented do not demonstrate that the criteria for a 
compensable evaluation for residuals of fractures of the 
radius and ulna are met under either Diagnostic Codes 5211 or 
5212.  There is no medical evidence of malunion, loss of bone 
substance or deformity in either the radius or ulna.  In 
fact, X-ray examinations since service have shown the 
fracture to be healed with restored anatomic alignment.  
Moreover, on most recent VA examination, the examiner 
indicated that the orthopedic aspect of the veteran's injury 
was asymptomatic and attributed her symptoms to a muscle 
injury, which is addressed below.  He concluded that the 
fractures of the radius and ulna had healed uneventfully.  

It is also noted the medical evidence of record fails to show 
that the veteran meets the criteria for a compensable rating 
for limitation of flexion or extension of the forearm or of 
impairment of pronation and supination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, 5213.  In addition, 
there has been no evidence of ankylosis of the elbow or of 
other impairment of the flail joint to warrant compensable 
ratings under Diagnostic Codes 5205, 5209, and 5210.  
Likewise, the medical evidence does not establish compensable 
limitation of motion of the wrist or show that it is 
ankylosed in an unfavorable angle or degree.  See Diagnostic 
Codes 5214 and 5215.  

In view of the foregoing, the Board finds that the criteria 
for a compensable rating for the orthopedic aspect of the 
veteran's disability have not been met at any time since the 
effective date of the grant of service connection.  

However, as set forth above, the veteran's left forearm has 
not been totally asymptomatic.  Rather, she has reported pain 
and weakness, increased on use.  According to the most recent 
VA medical examination report of record, the veteran's 
symptoms are attributed to injury of muscle group VIII.  

The veteran's service medical records reflect that she 
sustained fractures of the left radius and ulna which 
necessitated an open reduction and internal fixation, 
followed by a second surgery to remove hardware.  There was 
no indication of infection or nerve involvement and 
subsequent neurological testing has been normal.  The post-
service examinations have shown that she has no loss of 
muscle substance, although strength on the left decreases on 
use.  The most recent VA examiner has concluded that the 
disability resulting from the veteran's in-service injury and 
subsequent surgeries is currently moderate.  The evidence of 
record since service separation, in the Board's judgment, 
does not establish that the residuals of the in-service 
injury to the veteran's left forearm (her minor extremity) 
are more than moderate in nature.  

The Board has considered the veteran's complaints of numbness 
and tingling.  A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  In this case, the subjective symptoms, 
unconfirmed by objective neurologic examination, have not 
been attributed to in-service injury.  See 38 C.F.R. § 4.14 
(1999) (the use of manifestations not resulting from service-
connected injury in establishing the service-connected 
evaluation is to be avoided).  Even assuming, without 
deciding, that her subjective numbness and tingling is due to 
in-service injury, the Board finds that a separate 
compensable evaluation are not warranted.  Accordingly, an 
initial evaluation in excess of 10 percent for residuals of 
injury to the proximal forearm (muscle group VIII), with 
residual fatigue weakness, is not warranted under either the 
amended schedular criteria which became effective in July 
1997 or the old criteria that were in effect prior to that 
time.

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar of the left forearm under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  In this regard, the Board notes 
that the internal fixation undergone by the veteran in 
service (the residuals of which are part of the service-
connected disability) resulted in a scar on the left forearm 
which was noted on most recent VA examination to be tender.  
This symptomatology does not overlap with the symptomatology 
associated with the muscle damage upon which the 10 percent 
rating above is based.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds the criteria for a separate 
10 percent rating under Code 7804 for a symptomatic scar have 
been met.  Esteban, 6 Vet. App. at 261-62.  

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In this case, there is no evidence of record of functional 
impairment due to the veteran's scars.  Thus, as she 
currently receives the maximum schedular evaluation provided 
by the rating schedule for a painful scar, an evaluation in 
excess of 10 percent is not warranted for the left forearm 
scar, in and of itself.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to the 
veteran's service-connected disability is warranted.  38 
C.F.R. 3.321(b)(1) (1999).  However, there is no evidence to 
show marked interference with employment or frequent periods 
of hospitalization due to her service-connected disability 
and she has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An initial compensable rating for residuals of fracture of 
the left radius and ulna is denied.

An initial rating in excess of 10 percent for residuals of 
injury to the proximal forearm (muscle group VIII) with 
residual fatigue weakness is denied.

An initial 10 percent rating for tender scar of the left 
forearm is granted, subject to the law and regulations 
governing the payment of monetary benefits.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

